Title: General Orders, 8 October 1775
From: Washington, George
To: 



Head Quarters, Cambridge, Octr 8th 1775.
Parole Yarmouth.Countersign, Amboy


For the future the Adjutant General will send the Parole and Countersign, under a sealed cover, by the orderly Adjutant at Head Quarters, to the Majors of brigade, Scammell, Box, Cary, & Henly—They at Gun-firing in the evening, and not before; are to deliver the parole and Countersign, to the Adjutants of their respective brigades—The Adjutants are first to deliver the

parole and Countersign, to the Officers of the advanced Guards, then to the Officer of every Guard, in & about the Camp, and then to their commanding Officers, and Corps. The Roxbury Adjutant will receive every day, at Orderly Time, the parole and Countersign, in a Seal’d Cover, directed to the Commanding General at Roxbury, who will observe the same Order, & Time of delivering them to Officers, in his encampment, as is directed to be done here.
A General Court Martial to sit to morrow, to try such prisoners as shall be brought before them. Col. Bridge president.
